DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “first CBR threshold value is different from the second CBR threshold value, the first CBR threshold value is used to determine whether the first resource is suitable for use in the sidelink communication, and the second CBR threshold value is used to determine when the first resource becomes unsuitable for use in the sidelink communication” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 –  A method performed by a first wireless communication node, comprising: receiving a downlink signal containing a first channel busy ratio (CBR) threshold value and a second CBR threshold value, from a second wireless communication node, 
2.	Regarding claim 24 –  A first wireless communication node, comprising: a receiver configured to receive a downlink signal containing a first channel busy ratio (CBR) threshold value and a second CBR threshold value, from a second wireless communication node, and at least one processor configured to, based on the first and second CBR threshold values, determine a first resource for use in a sidelink communication between the first wireless communication node and at least one third wireless communication node, wherein: the first CBR threshold value is different from the second CBR threshold value,  and the at least one processor is further configured to use the first CBR threshold value to determine whether the first resource is suitable for use in the sidelink communication and use the second CBR threshold value to determine when the first resource becomes unsuitable for use in the sidelink communication.
3.	Regarding claim 28 – A method performed by a first wireless communication node, comprising: transmitting a downlink signal containing a first channel busy ratio (CBR) threshold value and a second CBR threshold value to a second wireless communication node, wherein the first and second CBR threshold values are configured to indicate a 
4.	Regarding claim 32 – A first wireless communication node, comprising: a transmitter configured to transmit a downlink signal containing a first channel busy ratio (CBR) threshold value and a second CBR threshold value to a second wireless communication node, wherein the first and second CBR threshold values are configured to indicate a first resource for use in a sidelink communication between the second wireless communication node and at least one third wireless communication node, wherein the first CBR threshold value is different from the second CBR threshold value,   and wherein the first CBR threshold value is used to determine whether the first resource is suitable for use in the sidelink communication and the second CBR threshold value is used to determine when the first resource becomes unsuitable for use in the sidelink communication.
5.	Regarding claim 36 – A non-transitory computer-readable medium storing computer-executable instructions that when executed perform the method of claim 1.
6.	Regarding claim 37 – A non-transitory computer-readable medium storing computer-executable instructions that when executed perform the method of claim 28.
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1, and 21-37 are allowable over the prior art of record.

Conclusion

Claims 1, and 21-37 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hong et al. (US 11,044,651 B2) discloses method and apparatus for supporting carrier reselection based on CBR in wireless communication system.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313
John Pezzlo
7 December 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465